DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation "… detecting the steering element within the image …". Claim 8 depends from claim 3 and claim 3 recites “detecting the steering element within the image”. It is not clear, if claim 8 refers to a different steering element or the claim is a typographical error. For the purposes of examination, claim 8 is interpreted as: “The method of claim 3, wherein detecting the steering element within the image, further comprises: 9-10 are rejected since the claims depend from claim 8.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 11, 13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., hereinafter referred to as Cheng (Multi-spectral and Multi-perspective Video Arrays for Driver Body Tracking and Activity Analysis; Computer Vision and Image Understanding, 20070504 Academic Press, US; Pub: 2007; Vol: 106, Nr: 2-3, Pages: 245 – 257; URL: http://cvrr.ucsd.edu/publications/2007/SCheng_CVIU07.pdf.).

	As per claim 1, Cheng discloses a computer-implemented method for determining whether at least one hand of a vehicle driver cooperates with a manual steering element (steering wheel) of a vehicle (Cheng: Pg. 245, Introduction, Paras. [0001]-[0003] & Pg. 249, section 3.2., Para. [0001] disclose a computer-implemented method for determining whether at least one hand of a vehicle driver cooperates with a manual steering wheel of a vehicle.),
the method comprising:
taking at least one image by means of at least one sensor (camera) mounted on the vehicle, wherein the at least one image captures at least the manual steering element of the vehicle (Cheng: Figs. 2, 12, Pg. 246, section 3, Para. [0001] disclose cameras [i.e., at least one sensor] mounted on a vehicle for image capture and Pg. 247, section 3.1., Para. [0001] disclose taking at least one image of the manual steering wheel of the vehicle.); and
determining, on the basis of the at least one image, information whether at least one hand of the vehicle driver cooperates (driver hand grasping, touching, or within proximity of steering wheel) with the manual steering element (Cheng: Pg. 249, section 3.2., Para. [0001] discloses determining, based on the at least one image, information whether at least one hand of the vehicle driver grasps, touches, or is within proximity of the steering wheel [i.e., cooperates with the steering element].).

	

As per claim 3, Cheng discloses the method of claim 1, wherein the method comprises:
detecting the steering element within the image (Cheng: Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose detecting the steering element within the image.);
detecting the at least one hand within the image when the at least one hand is contained in the image (Cheng: Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose detecting the at least one hand within the image when the at least one hand is contained in the image.);
determining a distance between the detected steering element and the detected at least one hand (Cheng: Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose determining a distance between the detected steering element and the detected at least one hand by fitting an ellipse over the steering wheel in the image.); and
determining a first likelihood value (i.e., log-likelihood value) on the basis of the distance, the first likelihood value indicating whether the at least one hand cooperates with the steering element (i.e., the hand detected within a certain deviation using this model to the steering wheel is considered grasping the wheel and outside a certain deviation is considered performing other motion towards a null target.), wherein the information is determined based upon the first likelihood value (Cheng: Pg. 248, last paragraph & Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose wherein the information is determined based upon the first likelihood value.).

	As per claim 5, Cheng discloses the method of claim 3, wherein the detected at least one hand is represented by a plurality of positions (Fig. 3) of the at least one hand within the vehicle,
wherein the positions are associated with characteristic portions (Fig. 4 - features) of the at least one hand (Cheng: Figs. 3-4, Pg. 247-248, section 3.1., Paras. [0001]-[0003] disclose wherein the detected at least one hand is represented by a plurality of positions of the at least one hand within the vehicle,
wherein the positions are associated with characteristic portions of the at least one hand.).







	As per claim 6, Cheng discloses the method of claim 5, wherein detecting the at least one hand comprises:
determining at least one hand region within the image by comparing the image with a reference image, wherein the hand region represents a portion of the image which is expected to contain the at least one hand (Cheng: Figs. 3-4, Pg. 247-248, section 3.1., Paras. [0001]-[0003] disclose determining at least one hand region within the image using training and testing images [i.e., by comparing the image with a reference image], wherein candidate image regions and image locations are detected as using the Viola–Jones object detector, [i.e., the hand region represents a portion of the image which is expected to contain the at least one hand].);
determining the at least one hand on the basis of the hand region by means of a classifier (Cheng: Figs. 3-4, Pg. 247-248, section 3.1., Paras. [0001]-[0003] disclose the most likely targets are classified as a left or right hand by examining (1) the probability that either hand is present on either side of the steering wheel, (2) the similarity of the appearance of the target with the appearance of the last recognized left or right hand target, and (3) the longevity or confidence of the track.);
determining the plurality of positions for the at least one hand (Cheng: Figs. 3-4, Pg. 247-248, section 3.1., Paras. [0001]-[0004] disclose the detection produces the position (x,y) and bounding box width w of the image region detected as a hand (both left and right).).

	As per claim 7, Cheng discloses the method of claim 3, wherein determining the distance comprises:
determining a minimum distance (i.e., deviation of one) between the detected steering element and the detected at least one hand (Cheng: Pg. 248, last paragraph & Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose determining a minimum distance or proximity between the detected steering wheel and the detected at least one hand.); and
determining the first likelihood value in dependence on the minimum distance and a threshold (Cheng: Pg. 248, last paragraph & Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose determining the first likelihood value in dependence on the minimum distance or proximity and a threshold Tw.).




As per claim 11, Cheng discloses the method of claim 1, wherein determining the information comprises:
determining a plurality of likelihood values, each of the likelihood values indicating whether the at least one hand cooperates with the steering element (Cheng: Pg. 248, last paragraph discloses determining a plurality of likelihood values, each of the likelihood values indicating whether the at least one hand cooperates with the steering element.); and
fusing of the likelihood values using a predetermined fusion rule (Cheng: Pg. 248, last paragraph & Pg. 249 disclose the two quantities, together form [i.e., fuse] a likelihood that the target is a left or a right hand.).

	As per claim 13, Cheng discloses a data processing unit (Fig. 13, 2) for determining whether at least one hand of a vehicle driver cooperates with a manual steering element of a vehicle,
wherein the processing unit is configured to carry out the method of claim 1 (Cheng: Fig. 13, Pg. 245, Introduction, Paras. [0001]-[0003] & Pg. 249, section 3.2., Para. [0001] disclose a processing unit 2 for determining whether at least one hand of a vehicle driver cooperates with a manual steering wheel of a vehicle and the method of claim 1.).

	As per claim 15, Cheng discloses a non-transitory computer readable medium comprising instructions, which when executed by a processing unit, cause the processing unit to carry out the method of claim 1 (Cheng: Fig. 13, Pg. 245, Introduction, Paras. [0001]-[0003] & Pg. 249, section 3.2., Para. [0001] disclose a non-transitory computer readable medium comprising instructions, which when executed by a processing unit, cause the processing unit to carry out the method of claim 1.).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rothera et al., hereinafter referred to as Rothera (US 2018/0046255 A1).

	As per claim 2, Cheng discloses the method of claim 1, (Cheng: Pg. 246, section 3, Para. [0001] discloses a radar sensor [LWIR].).
	However Cheng does not explicitly disclose “… wherein the at least one image comprises three-dimensional image data.”
	Further, Rothera is in the same field of endeavor and teaches wherein the at least one image comprises three-dimensional image data (Rothera: Paras. [0005], [0077] disclose the at least one image comprises three-dimensional image data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Cheng and Rothera before him or her, to modify the imaging system of Cheng to include the three-dimensional image data feature as described in Rothera. The motivation for doing so would have been to improve tangible feedback by providing a gestural interface in vehicles using radar to enable user interaction with in-vehicle processing systems through gestures (Rothera: [0003]-[0005].). 







As per claim 14, Cheng discloses a system comprising:
the data processing unit of claim 13 (Cheng: Fig. 13, 2); and
at least one sensor configured to take at least one image capturing at least one steering element of a vehicle, wherein the at least one sensor is configured to provide (Cheng: Fig. 13, Pg. 245, Introduction, Paras. [0001]-[0003] & Pg. 249, section 3.2., Para. [0001] disclose at least one camera configured to take at least one image capturing at least one steering element of a vehicle, wherein the at least one camera is configured to provide image data.), and wherein(Cheng: Pg. 246, section 3, Para. [0001] discloses a radar sensor [LWIR].).
	However Cheng does not explicitly disclose “… provide three-dimensional image data for the at least one image.”
	Further, Rothera is in the same field of endeavor and teaches wherein the at least one image comprises three-dimensional image data (Rothera: Paras. [0005], [0077] disclose providing three-dimensional image data for the at least one image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Cheng and Rothera before him or her, to modify the imaging system of Cheng to include the three-dimensional image data feature as described in Rothera. The motivation for doing so would have been to improve tangible feedback by providing a gestural interface in vehicles using radar to enable user interaction with in-vehicle processing systems through gestures (Rothera: [0003]-[0005].).










Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Morellas et al., hereinafter referred to as Morellas (US 2006/0285723 A1).

As per claim 4, Cheng discloses the method of claim 3, wherein the detected steering element is represented by a model of the steering element, the model having a position and/or an orientation matching with the position and/or orientation of the steering element in the vehicle,
wherein the position and/or orientation of the model is determined using a matching algorithm, (Cheng: Pg. 248, last paragraph discloses all potential and valid targets [i.e., steering element] also accumulate a left hand and right hand likelihood measure. This measure consists of two quantities: (1) a target’s proximity to the left or right hand’s usual position in the driver’s area, and (2) the similarity in appearance of the target’s appearance model [i.e., model of steering element] with the stored left and right hand appearances UL and UR [i.e., position and/or orientation of the model is determined using a matching algorithm].).
However Cheng does not explicitly disclose “… a matching algorithm, comprising a particle filter and/or a grid-search algorithm.”
Further, Morellas is in the same field of endeavor and teaches a matching algorithm, comprising a particle filter and/or a grid-search algorithm (Morellas: Paras. [0039], [0055] disclose a matching algorithm, comprising a particle filter.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Cheng and Morellas before him or her, to modify the matching algorithm of Cheng to include the particle filter feature as described in Morellas. The motivation for doing so would have been to improve the matching process for object models by providing image measurements that facilitate the process of building confidence about predictions regarding a target (Morellas: [0055].). 












Claims 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Velic et al., hereinafter referred to as Velic (US 2017/0304732 A1). 

	As per claim 8, Cheng discloses the method of claim 3, comprising:
detecting the steering element within the image (Cheng: Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose detecting the steering wheel within the image.);
determining a steering element portion (Fig. 3 – hands with steering wheel) of the image by cropping the image to a region of the (Cheng: Figs. 2-3, Pg. 247, section 3.1 discloses cropping the image to a region of the steering element as seen in Figs. 2-3.); 
determining a second likelihood value on the basis of the steering element portion using a(Cheng: Pg. 248, First paragraph continuing from Pg. 247 discloses based on the steering hand wheel image of figure 3, the hand targets are classified. The classification, includes a probability value indicating whether the at least one hand cooperates with the steering element, wherein the information is determined based upon the second likelihood value.).
However Cheng does not explicitly disclose “… cropping the image to a region of the detected … element; determining a second likelihood value on the basis of the … element portion using a neural network …”.
Further, Velic is in the same field of endeavor and teaches cropping the image to a region of the detected element (Velic: Paras. [0042], [0048] disclose the detection module may be configured to perform image detection of a captured image so as to detect one or more toy objects [i.e., detected elements] in the captured digital image. The detection module may thus output one or more part-images, also referred to as crops, each comprising an image of one of the detected toy objects.); 
determining a second likelihood value on the basis of the element portion using a neural network (Velic: Paras. [0042], [0048] disclose the recognition module may thus receive the one or more part-images or region(s) of interest from the detection module. The recognition module may be configured to use a trained neural network model or other classification model to recognize the detected one or more toy objects where each toy object may have a confidence value [i.e., likelihood value] associated with it that indicates a likelihood that the detected object is the corresponding candidate toy object.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Cheng and Velic before him or her, to modify the image classifiers of Cheng to include the likelihood neural network feature as described in Velic. The motivation for doing so would have been to improve image detection by providing a robust method that enables a method that results in accurate detection and recognition  (Velic: [0005].). 

	As per claim 9, Cheng discloses the method of claim 8, comprising:
detecting the at least one hand within the image when the at least one hand is contained within the image (Cheng: Pg. 248, First paragraph continuing from Pg. 247 discloses detecting the at least one hand within the image when the at least one hand is contained within the image.);
determining at least one hand portion of the image (Cheng: Pg. 248, First paragraph continuing from Pg. 247 discloses determining at least one hand portion of the image.);
determining (Cheng: Pg. 248, First paragraph continuing from Pg. 247 discloses based on the steering hand wheel image of figure 3, the hand targets are classified. The classification, includes a probability value indicating whether the at least one hand cooperates with the steering element, wherein the information is determined based upon the second likelihood value.).

	As per claim 10, Cheng discloses the method of claim 9, comprising:
determining  value on the basis of the complete image (Cheng: Pg. 248, First paragraph continuing from Pg. 247 discloses based on the steering hand wheel image of figure 3, the hand targets are classified. The classification, includes a probability value indicating whether the at least one hand cooperates with the steering element, wherein the information is determined based upon the second likelihood value.).

	As per claim 12, Cheng discloses the method of claim 11, wherein a first portion of the likelihood values is determined on the basis of at least portions of the image 
wherein a second portion of the likelihood values is determined on the basis of at least one difference value representing a distance between the steering element and the at least one hand (Cheng: Pg. 248, last paragraph & Pg. 249, section 3.2., Paras. [0001]-[0003] & Table 1 disclose the likelihood values are determined on the basis of at least one difference value, such as a deviation or proximity representing a distance between the steering element and the at least one hand.).
However Cheng does not explicitly disclose “… using at least one neural network …”.
Further, Velic teaches likelihood values is determined on the basis of at least portions of the image using at least one neural network (Velic: Paras. [0042], [0048] disclose the recognition module may thus receive the one or more part-images or region(s) of interest from the detection module. The recognition module may be configured to use a trained neural network model or other classification model to recognize the detected one or more toy objects where each toy object may have a confidence value [i.e., likelihood value] associated with it that indicates a likelihood that the detected object is the corresponding candidate toy object.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Cheng and Velic before him or her, to modify the image classifiers of Cheng to include the likelihood values neural network feature as described in Velic. The motivation for doing so would have been to improve image detection by providing a robust method that enables a method that results in accurate detection and recognition  (Velic: [0005].).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/PEET DHILLON/Primary Examiner
Art Unit: 2488
Date: 02-17-2021